DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/08/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “DIC” acronym without defining it. Appropriate correction is required.
The examiner interprets DIV as differential interference contrast  for examinations purpose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter. 
Claims 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se. 
 A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	
Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Specifically claim 7 recites the limitation “the machine learning model”   which is insufficient antecedent basis for this limitation in the claims.

 	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 9-13 and 15-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kalkbrenner et al. (US 20190056579, hereinafter Kalkbrenner). 

Regarding Claim 1, Kalkbrenner discloses a method for the determination of a manipulation position of a microscope for a manipulation in the sample-adjacent region, comprising:
recording an overview image, in which a sample carrier and/or a sample carrier environment is at least partially visible  ([0021],  image data of a specimen are captured or capturable by means of the first objective and  the second optical axis; [0059], specimen lies on the first optical axis and at which at least one image of the specimen or of a region of the specimen is captured or can be captured by means of the first objective), 
evaluating the overview image by way of an image analysis to locate at least one suitable region in which a manipulation can take place in the sample-adjacent region ([0022], receive and hold a specimen carrier is introduced into a specimen plane of the first microscope that is intersected by the first optical axis and onto the optical axis of the first microscope; [0036], capture the images is focused along the optical axis before or during the capture of the image data; [0075] FIG. 2, detection beam paths are superposed on one another and the distances of the measuring positions are selected in such a way that the specimen planes from measurement positions are imaged on a common image plane on the detector by the tube lenses with different focal lengths), 
when at least one suitable region has been located:
determining a manipulation position within the at least one suitable region ([0021], image data of a specimen are captured or capturable by means of the first objective and  the second optical axis is given by the further objective, situated in the working position of the further microscope [0023], a specimen is imaged arranged in or on the specimen carrier [suitable region]),
determining a travel movement of an objective and/or a table of the microscope, wherein the travel movement specifies a movement of the objective and/or the table to a position at which the manipulation is to take place ([0024], [0025], the specimen plane is an intrinsic feature of the respective microscope or the currently used objectives and is preferably given by a respective focal plane of the microscope that includes setting a reference point [determining a travel movement]that coincides with the optical axis and establishing coordinates of the set reference point;  [0027] the control commands the further delivery movement of the carrier apparatus is controlled such that the carrier apparatus is positioned in such a way that the reference point coincide with the further optical axis),
moving the objective and/or the table of the microscope based on the previously determined travel movement ([0027], control commands are generated for the delivery movement of the carrier apparatus [moving the table of the microscope] is controlled such that the carrier apparatus is positioned in such a way that the reference point coincide with the further optical axis depending on the differences established in the comparison between the current coordinates of the reference point and the coordinates of the optical axis of the further microscope)
executing the manipulation in the sample-adjacent region after the movement of the objective and/or the table of the microscope ([0028], continuously capturing the coordinates of the carrier apparatus and the coordinate of a specimen therewith that ensures the specimen never leaves the reference coordinate system and that each region of the specimen is retrieved and targeted without special markings).
Regarding Claim 2, Kalkbrenner discloses the method as claimed in claim 1, wherein a manipulation in the sample-adjacent region comprises applying an immersion medium, cleaning a front lens on an objective, modifying an objective, adjusting a DIC slider, attaching or removing an exchangeable component, cleaning a surface, inscribing the sample carrier, and/or attaching a marker ([0075],a dedicated microscope 1, which does not allow, or only allows to restricted extent, conventional microscopy method steps such as objective interchange, recording of an overview image, alternative contrasts (DIC (differential interference contrast), phase contrast, polarization contrast, etc.), is situated at the measuring position P1).
Regarding Claim 9, Kalkbrenner discloses the method as claimed in claim 1, wherein for locating at least one suitable region, for assessing multiple located regions, and/or for determining the manipulation position, one or more of the following items of context information the presence or absence of exchangeable components of the microscope, the type and size of exchangeable components of the microscope, the presence or absence of an incubator, the type of the stand, the type of an immersion medium, the type of the manipulation tool, the type and parameters of the observation task, the quality of the workspace, the illumination conditions at the workspace, the examined type of sample, a microscopic image from the experiment, the type and quality of the table, and/or the following items of user information the handedness of a user, an ascertained preference of a user, a prior correction and/or selection of a user with respect to a determined travel movement are taken into consideration ([0034], the coordinates of the reference point are compared to setpoint coordinates of a target point to be targeted on the optical axis of the further microscope. Depending on the differences established by means of the comparison between the current coordinates of the reference point and the coordinates of the target point, control commands are generated and the further delivery movement of the carrier apparatus is controlled  by means of the control commands such that the carrier apparatus is positioned in such a way that the reference point coincides with the target point). 
Regarding Claim 10, Kalkbrenner discloses the method as claimed in claim 1, wherein the movement of the objective and/or the table of the microscope is carried out automatically based on the previously determined travel movement, or the travel movement is output to a user for the manual adjustment of the objective and/or the table of the microscope ([0034], the coordinates of the reference point are compared to setpoint coordinates of a target point to be targeted on the optical axis of the further microscope. Depending on the differences established by means of the comparison between the current coordinates of the reference point and the coordinates of the target point, control commands are generated and the further delivery movement of the carrier apparatus is controlled  by means of the control commands such that the carrier apparatus is positioned in such a way that the reference point coincides with the target point). 
Regarding Claim 11, Kalkbrenner discloses the method as claimed in claim 1, wherein the determination of a travel movement includes a movement of a motorized component which is in contact or is to be brought into contact with the sample ([0078] use filter devices for both beam paths together, said filter devices being able to be introduced into, or removed from, the respective beam paths in a manual or motor-driven manner).
Regarding Claim 12, Kalkbrenner discloses the method as claimed in claim 1,  wherein before the movement of the objective, a table, and/or a motorized component in contact or to be brought into contact with the sample, the resulting position of the objective, the table, and/or a motorized component is compared to stored permitted position ranges and a warning is output if the resulting position of the objective, the table, and/or a motorized component is outside the permitted position range ([0079], the specimen 8 is moved between the measuring positions P1 and P2 by means of the common transporting apparatus that allows both the change in position in the x-direction and the fine positioning of the specimen 8 at the respective measuring positions P1, P2 in the x-, y- and z-direction . It also includes focusing (z-direction), and so, for example, two dedicated measuring positions P1, P2 can be linked to one another by means of the solution according to the invention and it is possible to dispense with the z-drive, for example for focusing the objectives 2, 4 or an objective interchange device; [0027]).
Regarding Claim 13, Kalkbrenner discloses the method as claimed in claim 1, wherein the execution of the manipulation, in particular an immersion, is carried out automatically  ([0027], control commands are generated for the delivery movement of the carrier apparatus [moving the table of the microscope] is controlled such that the carrier apparatus is positioned in such a way that the reference point coincide with the further optical axis depending on the differences established in the comparison between the current coordinates of the reference point and the coordinates of the optical axis of the further microscope).
Regarding Claims 15, microscopy system claim 15 of using the corresponding method claimed in claims 1, and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claims 16, computer program claim 16 of using the corresponding method claimed in claims 1, and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkbrenner et al. (US 20190056579, hereinafter Kalkbrenner) in view of Finkbeiner et al. (US 20150278625, hereinafter Finkbeiner).  
Regarding Claim 3, Kalkbrenner disclose the method he method as claimed in claim 1, but does not explicitly disclose wherein the image analysis is carried out by a machine learning model of a computer program, which locates the at least one region suitable for a manipulation in the sample-adjacent region in the overview image.
Finkbeiner teaches wherein the image analysis is carried out by a machine learning model of a computer program, which locates the at least one region suitable for a manipulation in the sample-adjacent region in the overview image ([0171],  automated robotic microscopy systems having individual results from the individual pipelines are combined using any convenient method, such as absolute classification (e.g., requiring positive identification of an area as a neuron by all pipelines for the object to be classified as a neuron), or fuzzy classification (e.g., via voting and/or a weighted combination of the results of the individual pipelines). Such combinations and classifications may involve applying one or more statistical or learning machine algorithms, such as genetic algorithms, neural networks, hidden Markov models, Bayesian networks, support vector machines, and the like )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the image analysis is carried out by a machine learning model as taught by Finkbeiner ([0171]) into the microscope system of  Kalkbrenner in order to provide  automated robotic microscopy systems that facilitate high throughput and high content analysis of samples, including biological samples such as living cells and/or tissues (Finkbeiner, [0003]).

Regarding Claim 4 and 5, Analogous rejection as the rejection of Claim 3 applies.
Finkbeiner teaches automated robotic microscopy systems having individual results from the individual pipelines are combined using any convenient method, such as absolute classification (e.g., requiring positive identification of an area as a neuron by all pipelines for the object to be classified as a neuron), or fuzzy classification (e.g., via voting and/or a weighted combination of the results of the individual pipelines). Such combinations and classifications may involve applying one or more statistical or learning machine algorithms, such as genetic algorithms, neural networks, hidden Markov models, Bayesian networks, support vector machines, and the like ( [0171] )

    PNG
    media_image1.png
    376
    401
    media_image1.png
    Greyscale

Finkbeiner further teaches sample imaging subsystem, which includes an imaging device 206 (optical scanner or microscope), robotic arm 204 of the sample transport subsystem returning  the sample to the incubator 201 of the bulk sample storage subsystem, placing  the sample back on the holder contained in the sample identification subsystem [0078] and  the image processor 207 includes a processor configured to execute instructions from software modules to organize the images taken of the sample; stitch the images together; align the images; identify objects (e.g., cells, such as neurons) within the images; track an object (e.g., a cell, such as a neuron) through a temporal series of images; extract data (e.g., fluorescence data) from objects identified within an image; and/or analyze the resulting images ([0079]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the image analysis is carried out by a machine learning model as taught by Finkbeiner ([0171]) into the microscope system of  Kalkbrenner in order to provide  automated robotic microscopy systems that facilitate high throughput and high content analysis of samples, including biological samples such as living cells and/or tissues (Finkbeiner, [0003]).

Regarding Claim 6, Analogous rejection as the rejection of Claim 3 applies.
Finkbeiner teaches automated robotic microscopy systems having individual results from the individual pipelines are combined using any convenient method, such as absolute classification (e.g., requiring positive identification of an area as a neuron by all pipelines for the object to be classified as a neuron), or fuzzy classification (e.g., via voting and/or a weighted combination of the results of the individual pipelines). Such combinations and classifications may involve applying one or more statistical or learning machine algorithms, such as genetic algorithms, neural networks, hidden Markov models, Bayesian networks, support vector machines, and the like ( [0171] )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the image analysis is carried out by a machine learning model as taught by Finkbeiner ([0171]) into the microscope system of  Kalkbrenner in order to provide  automated robotic microscopy systems that facilitate high throughput and high content analysis of samples, including biological samples such as living cells and/or tissues (Finkbeiner, [0003]).

Regarding Claim 7 and 8, Analogous rejection as the rejection of Claim 3 applies.
Finkbeiner teaches automated robotic microscopy systems having individual results from the individual pipelines are combined using any convenient method, such as absolute classification (e.g., requiring positive identification of an area as a neuron by all pipelines for the object to be classified as a neuron), or fuzzy classification (e.g., via voting and/or a weighted combination of the results of the individual pipelines). Such combinations and classifications may involve applying one or more statistical or learning machine algorithms, such as genetic algorithms, neural networks, hidden Markov models, Bayesian networks, support vector machines, and the like ( [0171] )

    PNG
    media_image1.png
    376
    401
    media_image1.png
    Greyscale

Finkbeiner further teaches sample imaging subsystem, which includes an imaging device 206 (optical scanner or microscope), robotic arm 204 of the sample transport subsystem returning  the sample to the incubator 201 of the bulk sample storage subsystem, placing  the sample back on the holder contained in the sample identification subsystem [0078] and  the image processor 207 includes a processor configured to execute instructions from software modules to organize the images taken of the sample; stitch the images together; align the images; identify objects (e.g., cells, such as neurons) within the images; track an object (e.g., a cell, such as a neuron) through a temporal series of images; extract data (e.g., fluorescence data) from objects identified within an image; and/or analyze the resulting images ([0079]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the image analysis is carried out by a machine learning model as taught by Finkbeiner ([0171]) into the microscope system of  Kalkbrenner in order to provide  automated robotic microscopy systems that facilitate high throughput and high content analysis of samples, including biological samples such as living cells and/or tissues (Finkbeiner, [0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkbrenner et al. (US 20190056579, hereinafter Kalkbrenner) in view of Ominami et al. (US 20160203944, hereinafter Ominami).  
Regarding Claim 14, Kalkbrenner disclose the method he method as claimed in claim 1, but does not explicitly disclose wherein a warning message is transmitted to a user if a region suitable for a manipulation in the sample-adjacent region cannot be located.
Ominami teaches wherein a warning message is transmitted to a user if a region suitable for a manipulation in the sample-adjacent region cannot be located ([0087],  If a monitoring message that the parameter reaches the threshold is displayed on the monitor 33, the user easily grasps the message. For example, a predetermined threshold is set and a process that a warring is issued to the user or moving of the sample stage is limited if the signal attenuation distance L is less than the threshold, and the like may be performed. Setting of the threshold and the display of the warning are performed by the computer 35. Finally, the observation is executed (step 810).)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the warning message as taught by Ominami ([0087]) into the microscope system of  Kalkbrenner in order to adjust the distance between the membrane and the sample without contacting the sample disposed under atmospheric pressure, or an atmosphere of a substantially equal pressure, with the membrane  since the distance between the sample disposed just below the membrane and the membrane can be monitored (Ominami, [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487